DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23MAR2022 has been entered.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (US PGPub No. 2016/0147651 A1), hereinafter referred to as DESAI, in view of BOYLE (US Patent No. 9,448,919 B1).

Consider Claim 1, 
DESAI teaches a storage device, comprising:
a memory comprising a first memory location (DESAI, e.g., Fig 1; ¶0130, a flash memory includes at least a first memory location.); and
a controller configured to execute a write operation to write, to the first memory location, a codeword including data received from an external host device during the write operation or a previous write operation and a tag (DESAI, e.g., Fig 1;Fig 4A:402, write data is received from a computer system; Fig 1:110; ¶0046, computer system 110 may be called a host; ¶0116, metadata for the logical block includes a application tag; ¶0118, meta data is written in a first memory location (i.e., physical page in which the logical block is stored.).
DESAI further describes application and reference tags included with the metadata (see, e.g., DESAI ¶0016-0017) and further teaches a type of recycle write (see, e.g., DESAI ¶0058-0059, garbage collection.), but fails to expressly describe using a tag to identify the data as a host write or a recycle write. BOYLE is directed to systems and methods for ensuring access to current data in a non-volatile memory and is considered analogous prior art.  BOYLE does disclose using a tag to identify data as a host write or recycle write (BOYLE, e.g., Col 6:33-38, in-line mapping information includes a flag indicating whether the LBA was written as part of a garbage collection operation; Col 6:21-24, in-line mapping information is written to the last page of the current block).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the in-line tag data of DESAI (see, e.g., DESAI ¶0116-0117) to include a tag to identify data as a host write or recycle write because identifying a usable redundant copy of available data improves system efficiency by enabling increases in throughput and improved error recovery (see, e.g., BOYLE:Col 3:28-31).

Consider Claim 2, 
The combined system of DESAI and BOYLE further teaches wherein the memory comprises a NAND flash memory (DESAI, e.g., Fig 1(130), flash memory.).

Consider Claim 3, 
The combined system of DESAI and BOYLE further teaches wherein the controller is further configured to tag the data in the first memory location as a host write, and to write the data to a second memory location with a second tag identifying the data as a recycle write (BOYLE, e.g., Col 6:21-38, in-line information includes a flag which indicates whether the LBA was written as part of a GC operation (i.e., a host write (not GC) or a recycle write (GC)).).

Consider Claim 4, 
The combined system of DESAI and BOYLE further teaches wherein the controller is further configured to assign a logical address to the second memory location (BOYLE, e.g., Col 6:6-9, LBA tables are updated for new writes as well as GC writes (to a second memory location).).

Consider Claim 5, 
The combined system of DESAI and BOYLE further teaches wherein the controller is configured to write the data to the first memory location with a sequence number (DESAI, e.g., Fig 4A:410, version (i.e., sequence) number is stored in a header; Fig 4A:410, metadata, including the version number, is stored in a header.).

Consider Claim 6, 
The combined system of DESAI and BOYLE further teaches wherein the controller is further configured to write the data to the second memory location with the SN (DESAI, e.g., Fig 4C:430, updated version number is stored in the header;Fig 4A:410, metadata, including the version number, is stored in a header.).

Consider Claim 7, 
The combined system of DESAI and BOYLE further teaches wherein the controller is further configured to overwrite the data, after writing the data to the first memory location and before writing the data to the second memory location, by writing further data to another memory location with the tag and a second SN, and to assign the logical address to the another memory location (DESAI, e.g., ¶0121, logical block is modified by a subsequent write request; BOYLE, e.g., Fig 1B illustrates GC (recycle write) operations and Fig 8 illustrates an overwrite of existing data.). 

Consider Claim 8, 
The combined system of DESAI and BOYLE further teaches wherein the controller is configured to identify the further data written to the another memory location as current data following a system failure event (DESAI, e.g.,¶0113 version number verifies that the current version of data is sent to the host; ¶0118, version number is included in metadata.).

Consider Claim 9, 
The combined system of DESAI and BOYLE further teaches wherein the controller is configured to rebuild a logical-to-physical (L2P) mapping table following the system failure event by mapping the logical address to the another memory location (BOYLE, e.g., Fig 7, discloses rebuilding a mapping table LBAs based on in-line data after a system failure event.).

Consider Claim 10, 
DESAI teaches storage device, comprising:
a memory comprising a first block having a first page, and a second block having a second page (DESAI, e.g., Fig 1(130), shows a non-volatile memory; Fig 3, memory is organized into plural blocks and pages.); and
a controller configured to execute a write operation to write to the first page a codeword including data received from an external host device during the write operation or a previous write operation and a tag (DESAI, e.g., Fig 4A is directed to the receipt of a write request which will be stored in a first location; Fig 1; Fig 4A:402, write data is received from a host; Fig 1:110; ¶0046, computer system 110 may be called a host; ¶0116, metadata for the logical block includes a application tag; ¶0118, meta data is written in a first memory location (i.e., physical page in which the logical block is stored.), and to write to the second page another codeword including a tag identifying the other data in the second page (DESAI, e.g., Fig 4C is directed to the receipt of an update or modification request wherein the change is written to a new (i.e., second) location; ¶0058, describes a recycle write in which valid (existing) data is written to a new block (second location) during garbage collection; Fig 1; ¶0116, metadata for the logical block includes a application tag; ¶0118, meta data is written in a second memory location (i.e., physical page in which the changed logical block is stored.)
DESAI further describes application and reference tags included with the metadata (see, e.g., DESAI ¶0016-0017),  and further teaches a type of recycle write (see, e.g., DESAI ¶0058-0059, garbage collection.), but fails to expressly describe using a tag to identify the data as a host write or a recycle write. BOYLE is directed to systems and methods for ensuring access to current data in a non-volatile memory and is considered analogous prior art.  BOYLE does disclose using a tag to identify data as a host write or recycle write (BOYLE, e.g., Col 6:33-38, in-line mapping information includes a flag indicating whether the LBA was written as part of a garbage collection operation; Col 6:21-24, in-line mapping information is written to the last page of the current block).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the in-line tag data of DESAI (see, e.g., DESAI ¶0116-0117) to include a tag to identify data as a host write or recycle write because identifying a usable redundant copy of available data improves system efficiency by enabling increases in throughput and improved error recovery (see, e.g., BOYLE:Col 3:28-31).

Consider Claim 11, 
The combined system of DESAI and BOYLE further teaches wherein the controller is further configured to assign a logical address to the second block (BOYLE, e.g., Col 6:6-9, LBA tables are updated for new writes as well as GC writes (to a second memory location).).

Consider Claim 12, 
The combined system of DESAI and BOYLE further teaches wherein the controller is configured to write the other data to the first page with a sequence number (DESAI, e.g., Fig 4A:410, version (i.e., sequence) number is stored in a header; Fig 4A:410, metadata, including the version number, is stored in a header.), and to write the data to the second page with the SN (DESAI, e.g., Fig 4C:430, updated version number is stored in the header;Fig 4A:410, metadata, including the version number, is stored in a header.).

Consider Claim 13, 
The combined system of DESAI and BOYLE further teaches wherein the controller is further configured to overwrite the data, after writing the data to the first page and before writing the other data to the second page, by writing further data to another page in the first block with the tag and a second SN, and to assign the logical address to the first block (DESAI, e.g., ¶0121, logical block is modified by a subsequent write request; BOYLE, e.g., Fig 1B illustrates GC (recycle write) operations and Fig 8 illustrates an overwrite of existing data.).

Consider Claim 14, 
The combined system of DESAI and BOYLE further teaches wherein the controller is configured to identify the further data written to the another page as current data following a system failure event (DESAI, e.g.,¶0113 version number verifies that the current version of data is sent to the host; ¶0118, version number is included in metadata.). 

Consider Claim 15, 
The combined system of DESAI and BOYLE further teaches wherein the controller is configured to rebuild a logical-to-physical (L2P) mapping table following the system failure event by mapping the logical address to the first block (BOYLE, e.g., Fig 7, discloses rebuilding a mapping table LBAs based on in-line data after a system failure event.).

Consider Claim 16, 
DESAI teaches a storage device, comprising:
a memory having first and second memory locations (DESAI, e.g., Fig 1(130), shows a non-volatile memory; Fig 3, memory is organized into plural locations.); and
a controller configured to write, from a host device, a codeword including first data with a tag to the first memory location (DESAI, e.g., Fig 4A is directed to the receipt of a write request which will be stored in a first location; Fig 1; Fig 4A:402, write data is received from a computer system; Fig 1:110; ¶0046, computer system 110 may be called a host; ¶0116, metadata for the logical block includes a application tag; ¶0118, meta data is written in a first memory location (i.e., physical page in which the logical block is stored and write the data from the first memory location to the second memory location with a tag (DESAI, e.g., Fig 4C is directed to the receipt of an update or modification request wherein the change is written to a new (i.e., second) location; ; ¶0058, describes a recycle write in which valid (existing) data is written to a new block (second location) during garbage collection; Fig 1; ¶0116, metadata for the logical block includes a application tag; ¶0118, meta data is written in a second memory location (i.e., physical page in which the changed logical block is stored.),
wherein the first and second data originate from an external host device (DESAI, e.g., Fig 4A:402, write data is received from a computer system; Fig 1:110; ¶0046, computer system 110 may be called a host.).
DESAI further describes application and reference tags included with the metadata (see, e.g., DESAI ¶0016-0017) and further teaches a type of recycle write (see, e.g., DESAI ¶0058-0059, garbage collection.), but fails to expressly describe using a tag to identify the data as a host write or a recycle write. BOYLE is directed to systems and methods for ensuring access to current data in a non-volatile memory and is considered analogous prior art.  BOYLE does disclose using a tag to identify data as a host write or recycle write (BOYLE, e.g., Col 6:33-38, in-line mapping information includes a flag indicating whether the LBA was written as part of a garbage collection operation; Col 6:21-24, in-line mapping information is written to the last page of the current block).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the in-line tag data of DESAI (see, e.g., DESAI ¶0116-0117) to include a tag to identify data as a host write or recycle write because identifying a usable redundant copy of available data improves system efficiency by enabling increases in throughput and improved error recovery (see, e.g., BOYLE:Col 3:28-31).


Consider Claim 17, 
The combined system of DESAI and BOYLE further teaches wherein the controller is further configured to assign a logical address to the second memory location (BOYLE, e.g., Col 6:6-9, LBA tables are updated for new writes as well as GC writes (to a second memory location).).

Consider Claim 18, 
The combined system of DESAI and BOYLE further teaches wherein the controller is configured to write the first data to the first memory location with a sequence number (DESAI, e.g., Fig 4A:410, version (i.e., sequence) number is stored in a header; Fig 4A:410, metadata, including the version number, is stored in a header.), and to write the second data to the second memory location with the SN (DESAI, e.g., Fig 4C:430, updated version number is stored in the header;Fig 4A:410, metadata, including the version number, is stored in a header.).

Consider Claim 19, 
The combined system of DESAI and BOYLE further teaches wherein the controller is further configured to overwrite the data, after writing the first data to the first memory location and before writing the second data to the second memory location, by writing further data to another memory location with the tag and a second SN, and to assign the logical address to the another memory location (DESAI, e.g., ¶0121, logical block is modified by a subsequent write request; BOYLE, e.g., Fig 1B illustrates GC (recycle write) operations and Fig 8 illustrates an overwrite of existing data.).

Consider Claim 20, 
The combined system of DESAI and BOYLE further teaches wherein the controller is configured to use the tags, the SN and the second SN to identify the further data written to the another memory location as current data following a system failure event (DESAI, e.g.,¶0113 version number verifies that the current version of data is sent to the host; ¶0118, version number is included in metadata.).

Response to Arguments
Applicant's arguments filed 23MAR2022 have been fully considered but they are not persuasive. 
The applicant argues that “Desai includes no tags in the data word identifying the nature of the write.” The examiner notes that the data of the claims is a subset of the codeword which is described as including data and a tag. As such, it is noted that the features upon which applicant relies (i.e., tags in the data word) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Although the applicant additionally notes that “the in-line mapping information itself cannot constitute the claimed ‘data’” the examiner does not consider it to be such.  Boyle is explicitly introduced “to modify the in-line tag data of DESAI.” Further, and in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gary W. Cygiel/Primary Examiner, Art Unit 2137